Citation Nr: 1616877	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  06-04 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

2.  Entitlement to service connection for a skin disorder, claimed as lichen simplex chronicus, popular variant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.  He served in the Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 (peripheral neuropathy) rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama and an August 2009 (skin) rating decision by the VARO in Chicago Illinois.  

In an April 2012 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) determined that in a September 2010 decision, the Board failed to adjudicate the claim for service connection for peripheral neuropathy of the left lower extremity, as that issue was addressed in a March 2005 rating decision.  In March 2013, the Board remanded the Veteran's claim for entitlement to service connection for peripheral neuropathy of the left lower extremity for further development.  A May 2013 statement of the case was issued.  In November 2013, both appeals were remanded for further development.

The issue of entitlement to service connection for peripheral neuropathy of the left lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

A skin disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not due to herbicide exposure in service.



CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Board finds that VA satisfied its duty to notify in a letter to the Veteran in July 2009, with subsequent adjudication of the claim in August 2009. 

Relevant to the duty to assist, the Veteran's service treatment records, as well as post-service VA treatment records, private treatment records, and Social Security Administration records, have been obtained and considered.  The Veteran has not properly identified any additional, outstanding records that have not been requested or obtained. 

The duty to assist also provides that VA will afford a claimant a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  In this case, a VA opinion was obtained in October 2014.  The Board finds that the examination report is adequate to adjudicate the Veteran's claim at this time.  The examination report substantially complies with the Board's remand.

Thus, the Board finds that VA has fully satisfied the duty to assist.  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that his skin condition was caused or aggravated by exposure to herbicides while serving in Vietnam.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Under 38 C.F.R. § 3.303(b), for those conditions considered to be chronic according to 38 C.F.R. § 3.309(a), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  

Certain diseases shall be service-connected if the Veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).

The Veteran's DD-214 form reflects that he served in Vietnam during the Vietnam War and therefore he will be afforded the herbicide presumption.

However, only those diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  However, the Veteran's skin condition, diagnosed as lichen simplex chronicus, popular variant, is not a disease that has been associated with exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e).  Therefore, service connection for a skin disorder on a presumptive basis must be denied.

Moreover, service connection on a direct basis must also be denied, as the preponderance of the evidence is against the claim.

First, the service treatment records are negative for any indication of a skin disorder or skin complaints.  

Next, there is no indication of a continuity of symptoms since service.  The Veteran separated from service in 1968.  The first indication of a diagnosis of a skin disorder was not until February 2003, over 35 years following service separation, when the Veteran underwent an initial dermatology consultation at the VA for an intermittent skin eruption on the inner thighs for two months.  At that consultation, he denied any history of skin problems.  He was diagnosed with general xerosis, with lichenification and mild hyperpigmentation.  Significantly, the Veteran has provided limited to no statements in support of his claim or to suggest that he suffered from similar symptoms in the interim between his service separation and 2003.  The Board notes that on October 2014 VA examination, the  Veteran stated that his symptoms began in 1976 with a rash on his chest and trunk.  However, such onset is still 8 years following service separation.  Furthermore, there is no indication from the medical records, and the VA examiner did not conclude, that the previous rash was related to the currently diagnosed skin disorder.  In any event, the Veteran's contention that he previously suffered from a skin rash conflicts with the statement that he made to the 2003 VA dermatologist that he had no history of skin problems, a consultation that was not related to obtaining VA disability benefits.  This contradicting evidence calls into question the credibility of the Veteran's statement of previous skin symptoms in 2014, especially in light of the lack of any other such statements in the record.  Accordingly, based upon a review of the evidence of record, the Board concludes that there is a lack of continuity of symptoms of the Veteran's diagnosed skin disorder since service.

Finally, the October 2014 VA examiner reviewed the service treatment records, post-service treatment records, and the Veteran's statements, and completed physical examination of the Veteran, but determined that it was less likely than not that the Veteran's current skin disorder, lichen simplex chronicum, was caused or aggravated by his service.  The examiner based that opinion on the lack of documentation of any skin condition in service or on separation from service, as well as review of the medical record.  

Accordingly, as there is no indication of a chronic disease in service or symptoms thereof, or continuity of symptoms since service, and there is additionally no medical evidence or opinion to support the contention that his skin condition was caused or aggravated by service, service connection on a direct basis must be denied.  While the Veteran contends that his skin condition was caused or aggravated by herbicide exposure, he has not submitted any medical evidence to support that claim.  His skin condition is not considered to be a disease or condition relating to exposure to herbicides.  The 2014 VA examiner did not find any relationship between his skin condition and his service.  The Board finds that the Veteran's conclusory statements as to a relationship between his skin disorder and herbicide exposure to lack probative value and does not find that the duty to assist has been triggered with regard to those statements.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Significantly, a VA examination has already been obtained with regard to the theory of direct service connection.

The Veteran has contended on his own behalf that his skin condition is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 Fed. Cir. 2007 (lay persons not competent to diagnose cancer).  While the Veteran is competent to describe his itching skin and skin rash, the Board accords his statements regarding the etiology of such disorder less probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his military service and his skin rash.  By contrast, the medical evidence weighs heavily against his claim.

Therefore, based on the competent and probative evidence of record, the Board finds that service connection is not warranted for the Veteran's skin condition because this condition has not been shown to have been causally or etiologically related to any disease, injury, or incident of service, or presumptively related to service.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a skin condition is denied.


REMAND

The Veteran contends that his peripheral neuropathy of the left lower extremity was caused or aggravated by his service or to herbicide exposure in service.  In October 2014, a VA examiner opined that it was less likely than not that the Veteran's peripheral neuropathy of the left lower extremity was caused or aggravated by his service.  In support of this conclusion was a finding that there was no indication of peripheral neuropathy on service separation.  However, as pointed out by the Veteran, on January 1968 separation examination he checked "yes" to the symptom of "cramps in your legs," and such was not discussed by the VA examiner.  Also, in October 1966, the Veteran was noted to have pulled a muscle near where his hip met his thigh playing volleyball, though it was not noted if such was on the right or left side.  Moreover, the Veteran has submitted statements and articles to the effect that peripheral neuropathy due to herbicide exposure could have a delayed onset.  In light of these service treatment records and contentions, the Board finds that a new VA opinion is needed in order to fairly assess the claim.

In April 2016, the Veteran submitted additional evidence with respect to his peripheral neuropathy claim only with a waiver of RO review.  However, since the claim is being remanded anyway, the RO will have the opportunity to initially review the additional evidence received.

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he identify all outstanding treatment records pertaining to his peripheral neuropathy of the left lower extremity from any VA or private facility.  Thereafter, the RO/AMC should undertake appropriate efforts to obtain any indicated records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination to obtain an opinion as to whether the Veteran's peripheral neuropathy of the left lower extremity was caused or aggravated by his service.  The examiner should review the claims file.  A complete rationale should accompany the opinion reached.  The examiner is asked to provide the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's peripheral neuropathy of the left lower extremity is related to his service, to include the 1968 separation examination when he reported "cramps in his legs," or the 1966 injury to his thigh/hip?

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's peripheral neuropathy of the left lower extremity is related to his presumed exposure to herbicide agents while stationed in Vietnam?

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


